department of the treasury internal_revenue_service washington d c date number release date wta-n-109918-00 cc dom fs uilc internal_revenue_service national_office field_service_advice memorandum for compliance director industry specialization program from deborah a butler assistant chief_counsel field service cc dom fs subject losses upon closure of restaurant units this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue a taxpayer closes restaurants that are no longer economically viable and offers them for sale may the taxpayer deduct losses upon a restaurant’s closure if the taxpayer has not sold the restaurant by year-end conclusion because there has been no retirement of the property under sec_1_167_a_-8 the taxpayer may not deduct losses upon closure of a restaurant that it has not sold by year-end facts a taxpayer who operates multiple restaurant units closes those that are no longer economically viable once the taxpayer determines a restaurant is performing poorly it considers all feasible options for making the restaurant profitable before making the decision to close it wta-n-109918-00 when the taxpayer decides to close a restaurant it fires the workforce and notifies employees the closure is permanent the taxpayer then disconnects all utilities returns or transfers to other facilities the food liquor and smallwares cleans up the site posts a closed sign and boards up the windows heavier equipment and other building contents generally remain on the premises intact so that the site can be marketed as a restaurant business generally upon closure the taxpayer moves the restaurant from an active depreciation account to one that shows the property as inactive in addition the taxpayer immediately either makes plans to sell the restaurant to convert it to another concept or where the restaurant was leased to sublease it before the end of the taxable_year for those restaurants for sale that were not sold by year-end the subject of the discussion below the taxpayer deducts losses_incurred at the time it closes the restaurant and permanently withdraws it from operations typically the taxpayer claims losses for the excess of basis over the estimated realizable value of each restaurant law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-2 cross-references sec_1_167_a_-8 for determining the allowance of sec_165 losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income sec_1_167_a_-8 addresses gains and losses on retirement it provides that the term retirement means the permanent withdrawal of depreciable_property from use in the trade_or_business the withdrawal may be made in several ways for example the withdrawal may be made by selling or exchanging the asset or by actual abandonment in addition the asset may be withdrawn from productive use without disposition as for example by being placed in a supplies or scrap account sec_1_167_a_-8 provides that a taxpayer may take a loss for an abnormal_retirement sec_1_167_a_-8 defines normal and abnormal retirements and provides that the determination of such shall be made on a facts and circumstances basis generally a retirement shall be considered normal unless the taxpayer can show that the withdrawal of the asset was due to a cause not contemplated in setting the applicable depreciation_rate a retirement is considered abnormal if the asset is withdrawn earlier than the taxpayer customarily retires similar assets or under other circumstances for example the abnormal_retirement may occur when the asset has been damaged by casualty or has lost its usefulness suddenly as the result of an extraordinary_obsolescence wta-n-109918-00 although a retirement deduction must be claimed under sec_165 the regulation that applies to determine whether the taxpayer may actually take the deduction is sec_1_167_a_-8 sec_1_165-2 52_tc_682 aff’d 429_f2d_1 10th cir sec_1_167_a_-8 provides examples of permanent withdrawals that are retirements they are a sale_or_exchange an actual abandonment or placement in a supplies or scrap account the taxpayer of course did not sell or exchange the restaurant neither did it abandon the restaurant upon closure rather the taxpayer prepared the restaurant for future sale thus for there to be a retirement under sec_1 a - a the taxpayer must have placed it in a supplies or scrap account upon closure of the restaurant the taxpayer moved it from an active depreciation account to one that shows the property as inactive nevertheless this transfer to an inactive account does not satisfy the regulation's requirement that the account be a supplies or scrap account a restaurant held_for_sale is not the type of property placed in these accounts that is the taxpayer's restaurant is not a supply item and the taxpayer does not intend to scrap the building but rather intends to sell it accordingly the taxpayer does not have a retirement under sec_1_167_a_-8 sec_1_167_a_-8 however provides for loss recognition where there is an abnormal_retirement thus for there to be any possibility here of a retirement---permanent withdrawal from use in the trade_or_business the taxpayer’s retirement would have to be an abnormal one as defined under sec_1_167_a_-8 dell v commissioner tcmemo_1985_246 to claim an abnormal_retirement the taxpayer must show that the loss arose from the sudden unexpected termination of the usefulness of the property as through a casualty or extraordinary_obsolescence 103_tc_80 an example of an obsolescence can be found in 313_fsupp_796 n d calif aff’d 462_f2d_605 9th cir there the taxpayer’s race track became obsolete because of several factors including legislation affecting the race track industry the necessity of making expensive repairs and improvements and the condemnation of a prime area of the taxpayer’s already-inadequate parking lot tanforan however is distinguishable from the present situation because any efforts by that taxpayer to continue to use its property would have been fruitless in addition the primary events leading to that taxpayer’s terminating the use of its property all occurred during the same brief time period those events could not have been reasonably anticipated tanforan pincite wta-n-109918-00 in the present situation there always was the possibility the taxpayer would continue its restaurant’s operation yet there was nothing sudden or unexpected about the taxpayer’s decision to close the restaurant because of the restaurant’s poor performance the taxpayer studied the restaurant’s economic viability and made considerable efforts to improve its performance furthermore the possibility of the restaurant’s closure existed for some time because of the taxpayer’s knowledge of the restaurant’s poor performance it was only after the taxpayer’s considerable efforts to improve the restaurant’s viability that it finally determined the restaurant did not meet its operating standards had to be closed and offered for sale simple nonuse of a restaurant does not meet the requirements of an abnormal_retirement dell v commissioner there was no casualty here nor was there an extraordinary_obsolescence under sec_1_167_a_-8 accordingly the taxpayer cannot take a loss deduction upon closure of a restaurant case development hazards and other considerations there are some litigation hazards of which you should be aware first sec_1_167_a_-8 several times uses the phrase for example when defining retirement generally the regulation has been interpreted as applying only to the specific examples enumerated therein it is conceivable however that a taxpayer could argue and convince a court that the list of examples is merely illustrative that another situation may also satisfy the definition it also is conceivable a taxpayer may convince a court that its discontinued use of an underperforming restaurant is abnormal because sec_1_167_a_-8 likewise uses the for example phrase that regulation’s mention of an asset’s being withdrawn earlier than customary or under other circumstances could be equally problematic furthermore the regulation provides that the deermination shall be made on a facts and circumstances basis these factors coupled with the de cou opinion’s statement that the regulation is clear that damages caused by a casualty is just one example of an abnormal_retirement pincite also could pose a hazard please call if you have any further questions
